Riegelmann, J.
Defendant moves herein, pursuant to section 324 of the Civil Practice Act and rule 140 of the Rules of Civil Practice, for a discovery and inspection of certain records and files in the office of the Industrial Commissioner of the State of New York pertaining to plaintiff’s claim for workmen’s compensation. Plaintiff objects to such discovery and inspection upon several grounds, only one of which, in my opinion;has any substance; that is the objection that section 324 of the Civil Practice Act does not permit of a discovery proceeding except as to the parties to the action, and that since the Industrial Board is not such a party, the motion should be denied.
Section 324 permits of a discovery and inspection of any book, document or other paper, or of any article of property under plaintiff’s control relating to the merits of the action or the defense. The State Labor Department states that it has no objection to an e animation of the file upon condition that the plaintiff consents thereto. Thus it appears that the file is sufficiently under the control of the plaintiff as to be properly within the contemplation *395of section 324 of the Civil Practice Act. (Matter of Rubin, 161 Misc. 374, 378, 379.)
Motion granted to the extent that discovery and inspection will be permitted of the particular compensation file herein involved, limited to matters contained therein which are material and relevant to the issues in this action; such inspection to be had at the office of the Industrial Commissioner, Division of Workmen’s Compensation, room 320, State Building, New York city.
Settle order on notice.